Exhibit 10.37

 

Execution Version

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of March 4, 2019 (the
“Execution Date”), is entered into by and between IDERA PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an
Illinois limited liability company (the “Investor”).  Capitalized terms used
herein and not otherwise defined herein are defined in Section 1 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Thirty-Five Million Dollars ($35,000,000.00) (the “Commitment Amount”) of
the Company’s common stock, par value $0.001 per share (the “Common Stock”). The
shares of Common Stock to be purchased hereunder are referred to herein as the
“Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

1.          CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)         “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase (as defined below) made pursuant to Section 2(b) hereof, the Business
Day immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in clause (i) of the second sentence
of Section 2(a) hereof.

 

(b)         “Accelerated Purchase Minimum Price Threshold” means, with respect
to any Accelerated Purchase made pursuant to Section 2(b) hereof, any minimum
per share price threshold set forth in the applicable Accelerated Purchase
Notice.

 

(c)         “Accelerated Purchase Notice” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to purchase the
applicable Accelerated Purchase Share Amount at the Accelerated Purchase Price
on the Accelerated Purchase Date for such Accelerated Purchase in accordance
with this Agreement.

 

(d)         “Accelerated Purchase Price” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the lower of (i) ninety-seven
percent (97%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern
time, on the applicable Accelerated Purchase Date, or such other time publicly
announced by Principal Market as the official open (or commencement) of trading
on the Principal Market on such applicable Accelerated Purchase Date (the
“Accelerated Purchase Commencement Time”), and ending at the earliest of (A)
4:00:00 p.m., Eastern time, on such applicable Accelerated Purchase Date, or
such other time publicly announced by Principal Market as the official close of
trading on the Principal Market on such applicable Accelerated Purchase Date,
(B) such time, from and after the Accelerated Purchase Commencement Time for
such Accelerated Purchase, that the total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the







--------------------------------------------------------------------------------

 



applicable Accelerated Purchase Share Volume Maximum, and (C) such time, from
and after the Accelerated Purchase Commencement Time for such Accelerated
Purchase, that the Sale Price has fallen below the applicable Accelerated
Purchase Minimum Price Threshold (such earliest of (i)(A), (i)(B) and (i)(C)
above, the “Accelerated Purchase Termination Time”), and (ii) the Closing Sale
Price of the Common Stock on such applicable Accelerated Purchase Date (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(e)         “Accelerated Purchase Share Amount” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 300% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in clause (i) of the
second sentence of Section 2(b) hereof (subject to the Purchase Share
limitations contained in Section 2(b) hereof) and (ii) an amount equal to (A)
the Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.

 

(f)         “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(g)         “Accelerated Purchase Share Volume Maximum” means, with respect to
an Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares
of Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to
be purchased by the Investor pursuant to the applicable Accelerated Purchase
Notice for such Accelerated Purchase, divided by (ii) the Accelerated Purchase
Share Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

(h)         “Additional Accelerated Purchase Date” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in Section 2(b) hereof and (ii)
on which the Investor receives, prior to 1:00 p.m., Eastern time, on such
Business Day, a valid Additional Accelerated Purchase Notice for such Additional
Accelerated Purchase in accordance with this Agreement.

 

(i)          “Additional Accelerated Purchase Minimum Price Threshold” means,
with respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, any minimum per share price threshold set forth in the applicable
Additional Accelerated Purchase Notice.

 

(j)          “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement.

 

(k)         “Additional Accelerated Purchase Price” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(b) hereof, the lower
of (i) ninety-seven percent (97%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding





-2-

--------------------------------------------------------------------------------

 



Accelerated Purchase referred to in Section 2(b) hereof on such Additional
Accelerated Purchase Date, (B) the applicable Additional Accelerated Purchase
Termination Time with respect to the most recently completed prior Additional
Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the total number (or volume) of
shares of Common Stock traded on the Principal Market has exceeded the
applicable Additional Accelerated Purchase Share Volume Maximum, and (Z) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(l)          “Additional Accelerated Purchase Share Amount” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
number of Purchase Shares directed by the Company to be purchased by the
Investor on an Additional Accelerated Purchase Notice, which number of Purchase
Shares shall not exceed the lesser of (i) 300% of the number of Purchase Shares
directed by the Company to be purchased by the Investor pursuant to the
corresponding Regular Purchase Notice for the corresponding Regular Purchase
referred to in Section 2(c) hereof (subject to the Purchase Share limitations
contained in Section 2(a) hereof) and (ii) an amount equal to (A) the Additional
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Additional Accelerated Purchase Date beginning at the
Additional Accelerated Purchase Commencement Time for such Additional
Accelerated Purchase and ending at the Additional Accelerated Purchase
Termination Time for such Additional Accelerated Purchase.

 

(m)        “Additional Accelerated Purchase Share Percentage” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, thirty percent (30%).

 

(n)         “Additional Accelerated Purchase Share Volume Maximum” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, a number of shares of Common Stock equal to (i) the applicable
Additional Accelerated Purchase Share Amount properly directed by the Company to
be purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction)

 

(o)         “Alternate Adjusted Regular Purchase Share Limit” means, with
respect to a Regular Purchase made pursuant to Section 2(a) hereof, the maximum
number of Purchase Shares which, taking into account the applicable per share
Purchase Price therefor calculated in accordance with this Agreement, would
enable the Company to deliver to the Investor, on the applicable Purchase Date
for such Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal
to, or as closely





-3-

--------------------------------------------------------------------------------

 



approximating without exceeding, One Hundred Fifty Thousand Dollars ($150,000).

 

(p)         “Available Amount” means, initially, Thirty-Five Million Dollars
($35,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases Purchase Shares pursuant to Section 2
hereof.

 

(q)         “Average Price” means a price per Purchase Share (rounded to the
nearest tenth of a cent) equal to the quotient obtained by dividing (i) the
aggregate gross purchase price paid by the Investor for all Purchase Shares
purchased pursuant to this Agreement, by (ii) the aggregate number of Purchase
Shares issued pursuant to this Agreement.

 

(r)         “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

 

(s)         “Base Prospectus” means the Company’s final base prospectus, dated
September 8, 2017, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

 

(t)          “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

(u)         “Common Stock Equivalents” means any securities of the Company that
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

(v)         “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market.

 

(w)        “Commencement” means the satisfaction of the conditions set forth in
Sections 7 and 8 hereof.

 

(x)         “Commencement Date” means the date on which the satisfaction of the
conditions set forth in Sections 7 and 8 hereof has taken place.

 

(y)         “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential





-4-

--------------------------------------------------------------------------------

 



Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

(z)         “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(aa)       “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(bb)       “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company, once a DWAC notice is
received, to the Investor’s or its designee’s specified Deposit/Withdrawal at
Custodian (DWAC) account with DTC under its Fast Automated Securities Transfer
(FAST) Program, or any similar program hereafter adopted by DTC performing
substantially the same function.

 

(cc)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(dd)       “Fully Adjusted Regular Purchase Share Limit” means, with respect to
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(a) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

(ee)       “Initial Prospectus Supplement” means the prospectus supplement of
the Company relating to the Securities, including the accompanying Base
Prospectus, to be prepared and filed by the Company with the SEC pursuant to
Rule 424(b) under the Securities Act and in accordance with Section 5(a) hereof,
together with all documents and information incorporated therein by reference.

 

(ff)        “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company, other than
any material adverse effect that resulted exclusively from (A) any change in the
United States or foreign economies or securities or financial markets in general
that does not have a disproportionate effect on the Company, (B) any change that
generally affects the industry in which the Company operates that does not have
a disproportionate effect on the Company, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company, or (F) any change resulting
from compliance with terms of this Agreement or the consummation of the
transactions contemplated by this Agreement, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

(gg)       “Maturity Date” means the first day of the month immediately
following the thirty-six (36) month anniversary of the Commencement Date.

 





-5-

--------------------------------------------------------------------------------

 



(hh)       “PEA Period” means the period commencing at 9:30 a.m., Eastern time,
on the fifth (5th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

 

(ii)         “Person” means an individual or entity including but not limited to
any limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(jj)         “Principal Market” means the Nasdaq Capital Market (or any
nationally recognized successor thereto); provided, however, that in the event
the Company’s Common Stock is ever listed or traded on the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the NYSE American,
the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC
Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.

 

(kk)       “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents and information incorporated by reference therein.

 

(ll)         “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(mm)     “Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

 

(nn)       “Purchase Date” means, with respect to a Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor
receives, after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time,
on such Business Day, a valid Regular Purchase Notice for such Regular Purchase
in accordance with this Agreement.

 

(oo)       “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date for such Regular Purchase and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days prior to the Purchase Date for such
Regular Purchase (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

 

(pp)       “Registration Rights Agreement” means that certain Registration
Rights Agreement, of even date herewith between the Company and the Investor.

 

(qq)       “Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

(rr)        “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to





-6-

--------------------------------------------------------------------------------

 



Section 2(a) hereof, an irrevocable written notice from the Company to the
Investor directing the Investor to buy such applicable amount of Purchase Shares
at the applicable Purchase Price as specified by the Company therein on the
applicable Purchase Date for such Regular Purchase.

 

(ss)        “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

 

(tt)         “SEC” means the U.S. Securities and Exchange Commission.

 

(uu)       “Securities” means, collectively, the Purchase Shares and the
Commitment Shares (as defined below).

 

(vv)       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(ww)     “Shelf Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

(xx)       “Subsidiary” means any Person the Company wholly owns or controls, or
in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(yy)       “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(zz)       “Transfer Agent” means Computershare Trust Company, N.A., or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

(aaa)     “VWAP” means in respect of an Accelerated Purchase Date and an
Additional Accelerated Purchase Date, as applicable, the volume weighted average
price of the Common Stock for such date on the Principal Market, as reported on
the Principal Market or by another reputable source such as Bloomberg, L.P.

 

2.          PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)                Commencement of Regular Sales of Common Stock. Beginning one
(1) Business Day following the Commencement Date and thereafter, the Company
shall have the right, but not the obligation, to direct the Investor, by its
delivery to the Investor of a Regular Purchase Notice from time to time, to
purchase up to One Hundred Fifty Thousand (150,000) Purchase Shares, subject to
adjustment as set forth below in this Section 2(a) (such maximum number of
Purchase Shares, as may be adjusted from time to time, the “Regular Purchase
Share Limit”), at the Purchase Price on the Purchase Date (each such purchase a
“Regular Purchase”); provided, however, that the Regular Purchase Share Limit
shall be increased to Two Hundred Thousand (200,000) Purchase Shares, if the
Closing Sale Price of the Common Stock on the applicable Purchase Date is not
below $5.00 (all of which share and dollar amounts shall be





-7-

--------------------------------------------------------------------------------

 



appropriately proportionately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction; provided that if,
after giving effect to the full proportionate adjustment to the Regular Purchase
Share Limit therefor, the Fully Adjusted Regular Purchase Share Limit then in
effect would preclude the Company from delivering to the Investor a Regular
Purchase Notice hereunder for a Purchase Amount (calculated by multiplying (X)
the number of Purchase Shares equal to the Fully Adjusted Regular Purchase Share
Limit, by (Y) the Purchase Price per Purchase Share covered by such Regular
Purchase Notice on the applicable Purchase Date therefor) equal to or greater
than One Hundred Fifty Thousand Dollars ($150,000), the Regular Purchase Share
Limit for such Regular Purchase Notice shall not be fully adjusted to equal the
applicable Fully Adjusted Regular Purchase Share Limit, but rather the Regular
Purchase Share Limit for such Regular Purchase Notice shall be adjusted to equal
the applicable Alternate Adjusted Regular Purchase Share Limit as of the
applicable Purchase Date for such Regular Purchase Notice); and provided,
 further,  however, that the Investor’s committed obligation under any single
Regular Purchase, other than any Regular Purchase with respect to which an
Alternate Adjusted Regular Purchase Share Limit shall apply, shall not exceed
Two Million Dollars ($2,000,000) and provided,  further,  however, that the
parties may mutually agree to increase the Regular Purchase Share Limit
applicable to any Regular Purchase. If the Company delivers any Regular Purchase
Notice for a Purchase Amount in excess of the limitations contained in the
immediately preceding sentence, such Regular Purchase Notice shall be void ab
initio to the extent of the amount by which the number of Purchase Shares set
forth in such Regular Purchase Notice exceeds the number of Purchase Shares
which the Company is permitted to include in such Regular Purchase Notice in
accordance herewith, and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Regular Purchase Notice; provided,
 however, that the Investor shall remain obligated to purchase the number of
Purchase Shares which the Company is permitted to include in such Regular
Purchase Notice. The Company may deliver multiple Regular Purchase Notices to
the Investor in a day as often as every Business Day, so long as the Company has
not failed to deliver Purchase Shares for the most recent prior Regular
Purchase. Notwithstanding the foregoing, the Company shall not deliver a Regular
Purchase Notice to the Investor during the PEA Period.

 

(b)         Accelerated Purchases.  Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which the Company also properly submitted a
Regular Purchase Notice providing for a Regular Purchase of a number of Purchase
Shares not less than the Regular Purchase Share Limit then in effect on such
Purchase Date in accordance with this Agreement (including, without limitation,
giving effect to any automatic increase to the Regular Purchase Share Limit as a
result of the Closing Sale Price of the Common Stock exceeding certain
thresholds set forth in Section 2(b) above on such Purchase Date and any other
adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above). If the Company delivers any Accelerated Purchase Notice
directing the Investor to purchase an amount of Purchase Shares that exceeds the
Accelerated Purchase Share Amount that the Company is then permitted to include
in such Accelerated Purchase Notice, such Accelerated Purchase Notice shall be
void ab initio to the extent of the amount by which the number of Purchase
Shares set forth in such Accelerated Purchase Notice exceeds the Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Accelerated Purchase Notice (which shall be confirmed in an Accelerated Purchase
Confirmation), and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Accelerated Purchase Notice; provided,
 however, that the Investor shall remain obligated to purchase the Accelerated
Purchase Share Amount which the Company is permitted to include in such
Accelerated Purchase Notice; and provided,  further,  however, that the parties
may mutually agree





-8-

--------------------------------------------------------------------------------

 



to increase the Accelerated Purchase Share Amount applicable to any Accelerated
Purchase, and all of the Purchase Shares subject to such increased Accelerated
Purchase shall be purchased by the Investor at the Accelerated Purchase Price
for such increased Accelerated Purchase in accordance with this Agreement.
Within one (1) Business Day after completion of each Accelerated Purchase Date
for an Accelerated Purchase, the Investor will provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

(c)                Additional Accelerated Purchases.   Subject to the terms and
conditions of this Agreement, beginning one (1) Business Day following the
Commencement Date and thereafter, in addition to purchases of Purchase Shares as
described in Section 2(a) and Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its timely
delivery to the Investor of an Additional Accelerated Purchase Notice on an
Additional Accelerated Purchase Date in accordance with this Agreement, to
purchase the applicable Additional Accelerated Purchase Share Amount at the
applicable Additional Accelerated Purchase Price therefor in accordance with
this Agreement (each such purchase, an “Additional Accelerated Purchase”). The
Company may deliver multiple Additional Accelerated Purchase Notices to the
Investor on an Additional Accelerated Purchase Date; provided,  however, that
the Company may deliver an Additional Accelerated Purchase Notice to the
Investor only (i) on a Business Day that is also the Accelerated Purchase Date
for an Accelerated Purchase with respect to which the Company properly submitted
to the Investor an Accelerated Purchase Notice in accordance with this Agreement
on the applicable Purchase Date for a Regular Purchase of a number of Purchase
Shares not less than the Regular Purchase Share Limit then in effect in
accordance with this Agreement (including, without limitation, giving effect to
any automatic increase to the Regular Purchase Share Limit as a result of the
Closing Sale Price of the Common Stock exceeding certain thresholds set forth in
Section 2(b) above on such Purchase Date and any other adjustments to the
Regular Purchase Share Limit, in each case pursuant to Section 2(b) above) and
(ii) if all Purchase Shares subject to all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, including, without limitation,
those that have been effected on the same Business Day as the applicable
Additional Accelerated Purchase Date with respect to which the applicable
Additional Accelerated Purchase relates, have theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement. If the Company
delivers any Additional Accelerated Purchase Notice directing the Investor to
purchase an amount of Purchase Shares that exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement, such Additional Accelerated Purchase Notice shall be void ab initio
to the extent of the amount by which the number of Purchase Shares set forth in
such Additional Accelerated Purchase Notice exceeds the Additional Accelerated
Purchase Share Amount that the Company is then permitted to include in such
Additional Accelerated Purchase Notice in accordance with the terms of this
Agreement (which shall be confirmed in an Additional Accelerated Purchase
Confirmation (defined below)), and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Additional Accelerated
Purchase Notice; provided,  however, that the Investor shall remain obligated to
purchase the Additional Accelerated Purchase Share Amount which the Company is
permitted to include in such Additional Accelerated Purchase Notice; and
provided,  further,  however, that the parties may mutually agree to increase
the Additional Accelerated Purchase Share Amount applicable to any Additional
Accelerated Purchase, and all of the Purchase Shares subject to such increased
Additional Accelerated Purchase shall be purchased by the Investor at the
Additional Accelerated Purchase Price for such increased Additional Accelerated
Purchase in accordance with this Agreement. Within one (1) Business Day after
completion of each Additional Accelerated Purchase Date, the Investor will
provide to the Company a written confirmation of each Additional Accelerated
Purchase on such Additional Accelerated Purchase Date setting forth the
applicable Additional Accelerated Purchase Share Amount





-9-

--------------------------------------------------------------------------------

 



and Additional Accelerated Purchase Price for each such Additional Accelerated
Purchase on such Additional Accelerated Purchase Date (each, an “Additional
Accelerated Purchase Confirmation”).

 

(d)                 Payment for Purchase Shares.    For each Regular Purchase,
the Investor shall pay to the Company an amount equal to the Purchase Amount
with respect to such Regular Purchase as full payment for such Purchase Shares
via wire transfer of immediately available funds on the same Business Day that
the Investor receives such Purchase Shares, if such Purchase Shares are received
by the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional Accelerated Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares submitted by the Investor or its agent in respect
of any Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase
(as applicable) within two (2) Business Days following the receipt by the
Company of the Purchase Price, Accelerated Purchase Price or Additional
Accelerated Purchase Price, respectively, therefor in compliance with this
Section 2(d), and if on or after such two (2) Business Days the Investor
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of such Purchase Shares that
the Investor anticipated receiving from the Company in respect of such Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable), then the Company shall, within two (2) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including customary brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Cover Price”), at
which point the Company’s obligation to deliver such Purchase Shares as DWAC
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Investor such Purchase Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total Purchase
Amount paid by the Investor pursuant to this Agreement for all of the Purchase
Shares to be purchased by the Investor in connection with such purchases.  The
Company shall not issue any fraction of a share of Common Stock upon any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up or down to
the nearest whole share. All payments made under this Agreement shall be made in
lawful money of the United States of America or wire transfer of immediately
available funds to such account as the Company may from time to time designate
by written notice in accordance with the provisions of this Agreement. Whenever
any amount expressed to be due by the terms of this Agreement is due on any day
that is not a Business Day, the same shall instead be due on the next succeeding
day that is a Business Day.

 

(e)                Compliance with Rules of Principal Market.

 

(i)               Exchange Cap.  Subject to Section 2(e)(ii) below, the Company
shall not issue or sell any shares of Common Stock pursuant to this Agreement,
and the Investor shall not purchase or acquire any shares of Common Stock
pursuant to this Agreement, to the extent that after giving effect thereto, the
aggregate number of shares of Common Stock that would be issued pursuant to this
Agreement and the transactions contemplated hereby would exceed
5,521,258  shares of Common Stock, representing 19.99% of the shares of Common
Stock outstanding on the date of this Agreement  (which number of shares shall
be reduced, on a share-for-share basis, by the number of shares of Common Stock
issued or issuable pursuant to any transaction or series of transactions that
may be aggregated with the transactions contemplated by this Agreement under
applicable rules of the Nasdaq Capital Market or any other Principal Market on
which the Common Stock may be listed or quoted) (the “Exchange Cap”),





-10-

--------------------------------------------------------------------------------

 



unless and until the Company elects to solicit stockholder approval of the
issuance of Common Stock as contemplated by this Agreement and the stockholders
of the Company have in fact approved such issuance in accordance with the
applicable rules and regulations of the Nasdaq Capital Market, any other
Principal Market on which the Common Stock may be listed or quoted, and the
Company’s Certificate of Incorporation, as amended (the “Certificate of
Incorporation”), and the Company’s Amended and Restated Bylaws, as amended (the
“Bylaws”). For the avoidance of doubt, the Company may, but shall be under no
obligation to, request its stockholders to approve the issuance of Common Stock
as contemplated by this Agreement; provided, that if stockholder approval is not
obtained in accordance with this Section 2(e)(i), the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all times during the term of this Agreement (except as set forth in
Section 2(e)(ii) below).

 

(ii)             At-the-Market Transaction.  Notwithstanding Section 2(e)(i)
above and subject to the prior approval of the Nasdaq Capital Market or any
other Principal Market on which the Common Stock may be listed or quoted (to the
extent required), the Exchange Cap shall not be applicable for any purposes of
this Agreement and the transactions contemplated hereby, solely to the extent
that (and only for so long as) the Average Price shall equal or exceed the Base
Price and in accordance with any other applicable rules of the Nasdaq Capital
Market or any other Principal Market on which the Common Stock may be listed or
quoted (it being hereby acknowledged and agreed that the Exchange Cap shall be
applicable for all purposes of this Agreement and the transactions contemplated
hereby at all other times during the term of this Agreement, unless the
stockholder approval referred to in Section 2(e)(i) is obtained). “Base Price”
means a price per Purchase Share equal to the sum of (i) the Signing Market
Price and (ii) $0.1454 (subject to adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction that occurs on or after the date of this Agreement).
“Signing Market Price” means $2.83, representing the lower of (i) the closing
price of the Common Stock on the Nasdaq Capital Market immediately preceding the
date of this Agreement or (ii) the average of the closing price of the Common
Stock on the Nasdaq Capital Market for the five Business Days immediately
preceding the signing of this Agreement.

 

(iii)            General.  The Company shall not issue any Securities pursuant
to this Agreement if such issuance would reasonably be expected to result in (A)
a violation of the Securities Act or (B) a breach of the rules and regulations
of the Principal Market.  Furthermore, the Company agrees that it shall not
issue any Securities pursuant to this Agreement if, at the time of such issuance
(Y) the effectiveness of the Registration Statement registering the Securities
has lapsed for any reason (including, without limitation, the issuance of a stop
order or similar order) or (Z) the Registration Statement is unavailable for the
sale by the Company to the Investor (or the resale by the Investor, as the case
may be) of any or all of the Securities to be issued to the Investor under the
Transaction Documents.  The provisions of this Section 2(e) shall be implemented
in a manner otherwise than in strict conformity with the terms hereof only if
necessary to ensure compliance with the Securities Act and the rules and
regulations of the Principal Market.

 

(f)                 Beneficial Ownership Limitation. Notwithstanding anything to
the contrary contained in this Agreement, the Company shall not issue or sell,
and the Investor shall not purchase or acquire, any Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding Common Stock (the “Beneficial
Ownership Limitation”). Upon the written or oral request of the Investor, the
Company shall promptly (but not later than 24 hours) confirm orally or in
writing to the Investor the amount of Common Stock then outstanding. The
Investor and the Company shall each cooperate in good





-11-

--------------------------------------------------------------------------------

 



faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

3.                  INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:

 

(a)         Organization, Authority. Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b)         Accredited Investor Status. The Investor is an “accredited investor”
as that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)         Information.  The Investor understands that its investment in the
Securities involves a high degree of risk.  The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

 

(d)         No Governmental Review.  The Investor understands that no federal,
state or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 

(e)         Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(f)         Residency.  The Investor’s principal place of business is in the
State of Illinois.

 

(g)         No Short Selling.  The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) “short sale” (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

4.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.





-12-

--------------------------------------------------------------------------------

 



 

The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:

 

(a)         Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is not in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.  The Company has no
Subsidiaries.

 

(b)         Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents to
which it is a party, and to issue the Securities in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Transaction Documents
by the Company to which it is a party and the consummation by it of the
transactions contemplated hereby and thereby, including without limitation, the
issuance of the Commitment Shares and the reservation for issuance and the
issuance of the Purchase Shares issuable under this Agreement, have been duly
authorized by the Company's Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
shareholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The Board of Directors of the Company has
passed all applicable resolutions (the “Resolutions”) to authorize this
Agreement and the transactions contemplated hereby.  The Resolutions are valid,
in full force and effect and have not been modified or supplemented in any
respect.  The Company has delivered to the Investor a certified copy of the
Resolutions passed by the Board of Directors of the Company.  Except as set
forth in this Agreement, no other approvals or consents of the Company’s Board
of Directors, any authorized committee thereof, and/or shareholders is necessary
under applicable laws, and the Certificate of Incorporation and Bylaws of the
Company, to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

 

(c)         Capitalization.  As of the date hereof, the authorized capital stock
of the Company is set forth in the Company’s Quarterly Report on Form 10-Q filed
on November 6, 2018 for the quarter ended September 30, 2018.  Except as
disclosed in the SEC Documents (as defined below) or on Schedule 4(c), (i) no
shares of the Company's capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating





-13-

--------------------------------------------------------------------------------

 



to, or securities or rights convertible into, any shares of capital stock of the
Company, (iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act, (v) there are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company, (vi) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or "phantom stock"
plans or agreements or any similar plan or agreement.  The Company has furnished
to the Investor true and correct copies of (A) the Company's certificate of
incorporation, as amended and as in effect on the date hereof (the "Certificate
of Incorporation"), (B) the Company's Bylaws, as amended and as in effect on the
date hereof (the "Bylaws"), and (C) summaries of the material terms of all
securities convertible into or exercisable for Common Stock, if any, and copies
of any documents containing the material rights of the holders thereof in
respect thereto, which in the case of these clauses (A), (B) and (C), are not
disclosed in any SEC Document or filed as an exhibit thereto.

 

(d)         Issuance of Securities.  Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance in accordance with the
terms and conditions of this Agreement, the Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. 12,367,491 shares of Common Stock (the “Reserve Amount”)
have been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares.

 

(e)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and the rules and regulations of the Principal
Market applicable to the Company) or by which any property or asset of the
Company is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect.  The Company is not in violation of any term of or in default
under its Certificate of Incorporation, any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company or Bylaws.  The Company is not in violation of any term of or is in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company, except for possible conflicts, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect.  The business of the Company is not being conducted,
and shall not be conducted, in violation of any law, ordinance or regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect.  Except as specifically contemplated by this
Agreement and as required under the Securities Act or applicable state
securities laws and the rules and regulations of the Principal Market, the
Company is not





-14-

--------------------------------------------------------------------------------

 



required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  Except as set forth elsewhere in this
Agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.  Except as disclosed
in the SEC Documents (as defined below), since one year prior to the date
hereof, the Company has not received nor delivered any notices or correspondence
from or to the Principal Market, other than notices with respect to listing of
additional shares of Common Stock and other routine correspondence. Except as
disclosed in the SEC Documents, the Principal Market has not commenced any
delisting proceedings against the Company.

 

(f)         SEC Documents; Financial Statements. The Company is, and has been
during the 12-month period immediately preceding the date of this Agreement,
required to file reports, schedules, forms, statements and other documents with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act. The Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by the Company with the SEC under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, and under the Securities Act, in each case
during the 12-month period immediately preceding the date of this Agreement (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, together with each Prospectus, being collectively referred
to herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.  Except as set forth in the
SEC Documents, the Company has received no notices or correspondence from the
SEC for the one year preceding the date hereof.  The SEC has not commenced any
enforcement proceedings against the Company.

 

(g)         Absence of Certain Changes. Except as disclosed in the SEC
Documents, since December 31, 2017, there has been no material adverse change in
the business, properties, operations, financial condition or results of
operations of the Company.  The Company is not in violation or default of (i)
any provision of the Certificate of Incorporation or Bylaws, (ii) the terms of
any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its properties, which,
in the case of clauses (ii) or (iii), could be reasonably expected to have a
Material Adverse Effect.  Except as described in the SEC Documents, no dispute
between the Company and any third party exists or, to the knowledge of the
Company, is threatened or imminent that could reasonably be expected to have a
Material Adverse Effect. The Company has not taken any steps, and does not





-15-

--------------------------------------------------------------------------------

 



currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

(h)         Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 

(i)          Acknowledgment Regarding Investor’s Status.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities.  The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)          No Aggregated Offering.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated or aggregated with prior offerings by the Company in
a manner that would require stockholder approval pursuant to the rules of the
Principal Market on which any of the securities of the Company are listed or
designated. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Principal Market.

 

(k)        Intellectual Property Rights.  The Company owns or possesses adequate
rights or licenses to use all material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  None
of the Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  The Company does not have any knowledge of any infringement by
the Company of any material trademark, trade name rights, patents, patent
rights, copyrights, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others, and there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l)          Environmental Laws.  The Company (i) is in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received all permits, licenses or other approvals required of them
under applicable





-16-

--------------------------------------------------------------------------------

 



Environmental Laws to conduct their respective businesses and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(m)        Title.   Except as set forth in the SEC Documents, the Company has
good and marketable title in fee simple to all real property owned by them and
good and marketable title in all personal property owned by them that is
material to the business of the Company, in each case free and clear of all
liens, encumbrances and defects (“Liens”) and, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties.  Any real property and facilities
held under lease by the Company are held by them under valid, subsisting and
enforceable leases with which the Company are in compliance with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.

 

(n)         Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company is engaged.  The Company has not been refused any insurance
coverage sought or applied for and the Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

 

(o)         Regulatory Permits.  The Company possesses all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, and the Company has not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit.

 

(p)         Tax Status.  Except as set forth on Schedule 4(p) the Company has
made or filed all federal and state income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)         Transactions with Affiliates.   Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors) that is required to be disclosed and is not disclosed,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii)





-17-

--------------------------------------------------------------------------------

 



reimbursement for expenses incurred on behalf of the Company and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company.

 

(r)         Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation, the laws of the state of its incorporation or otherwise which is
or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Investor’s ownership of the Securities.

 

(s)          Disclosure.   Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
press releases disseminated by the Company during the twelve (12) months
preceding the date of this Agreement taken as a whole do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

(t)          Foreign Corrupt Practices; Money Laundering Laws;
Sanctions.  Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and the Company, and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith. The operations of the Company are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency, including,
without limitation, Title 18 U.S. Code section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any Executive order,
directive or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued





-18-

--------------------------------------------------------------------------------

 



thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened. Neither the
Company, nor to the knowledge of the Company, any of the directors, officers or
employees, agents, affiliates or representatives of the Company, is an
individual or entity that is, or is owned or controlled by an individual or
entity that is: (i) the subject of any sanctions administered or enforced by the
U.S. Department of Treasury's Office of Foreign Assets Control, the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authority (collectively, “Sanctions”), nor (ii) located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea,
Venezuela, Sudan and Syria). The Company will not, directly or indirectly, use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other individual or
entity: (i) to fund or facilitate any activities or business of or with any
individual or entity or in any country or territory that, at the time of such
funding or facilitation, is the subject of Sanctions or (ii) in any other manner
that will result in a violation of Sanctions by any individual or entity
(including any individual or entity participating in the offering, whether as
underwriter, advisor, investor or otherwise). For the past five years, the
Company has not knowingly engaged in, and is not now knowingly engaged in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

(u)         Registration Statement. The Company has prepared and filed the
Registration Statement with the SEC in accordance with the Securities Act. The
Registration Statement was declared effective by order of the SEC on September
8, 2017. The Registration Statement is effective pursuant to the Securities Act
and available for the issuance of the Securities thereunder.  No stop order
suspending the effectiveness of the Registration Statement has been issued by
the U.S. Securities and Exchange Commission (the “Commission”), and no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the offering of the Securities has been
initiated or, to the knowledge of the Company, threatened by the Commission. The
“Plan of Distribution” section of the Prospectus permits the issuance of the
Securities under the terms of this Agreement. At the time the Registration
Statement and any amendments thereto became effective, at the date of this
Agreement and at each deemed effective date thereof pursuant to Rule 430B(f)(2)
of the Securities Act, the Registration Statement and any amendments thereto
complied and will comply in all material respects with the requirements of the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Base
Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement in reliance
on General Instruction I.B.1. of Form S-3, and the SEC has not notified the
Company of any objection to the use of the form of the Registration Statement
pursuant to Rule 401(g)(1) of the Securities Act. The Company hereby confirms
that the issuance of the Securities to the Investor pursuant to this Agreement
would not result in non-compliance with the Securities Act or any of the General
Instructions to Form S-3. The Registration Statement, as of its effective date,
meets the requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities
Act. At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of





-19-

--------------------------------------------------------------------------------

 



Rule 164(h)(2) of the Securities Act) relating to any of the Securities, the
Company was, and as of the date of this Agreement the Company is, not an
Ineligible Issuer (as defined in Rule 405 of the Securities Act).  The Company
has not distributed any offering material in connection with the offering and
sale of any of the Securities, other than the Registration Statement or any
amendment thereto, the Prospectus or any Prospectus Supplement required pursuant
to applicable law or the Transaction Documents. The Company has not made and
shall not make an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act.

 

(v)         DTC Eligibility.  The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(w)        Accounting Controls; Sarbanes-Oxley. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to
maintain  accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as disclosed in the SEC Documents, the Company has
concluded that its internal control over financial reporting is effective and
none of the Company, its board of directors and audit committee is aware of any
“significant deficiencies” or “material weaknesses” (each as defined by the
rules adopted by the SEC) in its internal control over financial reporting, or
any fraud, whether or not material, that involves management or other employees
of the Company who have a significant role in the Company’s internal controls;
and since the end of the latest audited fiscal year, there has been no change in
the Company’s internal control over financial reporting (whether or not
remediated) that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. The Company’s
board of directors has, subject to the exceptions, cure periods and the phase in
periods specified in the applicable stock exchange rules of the Principal Market
(“Exchange Rules”), validly appointed an audit committee to oversee internal
accounting controls whose composition satisfies the applicable independence and
other requirements of the Exchange Rules and the rules under the Exchange Act,
and the Company’s board of directors and/or the audit committee has adopted a
charter that satisfies the requirements of the Exchange Rules and the rules
under the Exchange Act. Neither the Company’s board of directors nor the audit
committee has been informed, nor is any director of the Company or the Company
aware, of (A) any significant deficiencies in the design or operation of the
Company’s internal controls which could adversely affect the Company’s ability
to record, process, summarize and report financial data or any material weakness
in the Company’s internal controls; or (B) any fraud, whether or not material,
that involves management or other employees of the Company who have a
significant role in the Company’s internal controls. No relationship, direct or
indirect, exists between or among the Company, on the one hand, and the
directors, officers, shareholders, customers or suppliers of the Company, on the
other hand, which is required to be described in the Registration Statement and
the Prospectuses which is not so described. The Company has not, directly or
indirectly, extended or maintained credit, or arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any of its directors or executive officers in violation of applicable laws,
including Section 402 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”).

 

(x)         Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated





-20-

--------------------------------------------------------------------------------

 



by the Transaction Documents. Except as disclosed on Schedule 4(x), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(x) that may be due in connection with the transactions contemplated by
the Transaction Documents.

 

(y)         Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

(z)         Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

(aa)       Accountants.  The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(bb)       No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(cc)       Benefit Plans; Labor Matters.  Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any stock option plan of the Company (each, a “Stock Plan”) was granted
with a per share exercise price no less than the market price per common share
on the grant date of such option in accordance with the rules of the Principal
Market, and no such grant involved any “back-dating,” “forward-dating” or
similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with applicable
laws and with the applicable Stock Plan(s), (ii) was duly approved by the Board
of Directors (or a duly authorized committee thereof) of the Company, and (iii)
has been properly accounted for in the Company's financial statements and
disclosed, to the extent required, in the Company's filings or submissions with
the SEC, and the Principal Market. No labor problem or dispute with the
employees of the Company exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its principal suppliers or contractors, that could have a Material Adverse
Effect.

 

(dd)       Regulatory. Except as described in the SEC Documents,  the
Company:  (A) is and at all times has been in material compliance with all
applicable U.S. and foreign statutes, rules,





-21-

--------------------------------------------------------------------------------

 



 

regulations, or guidance applicable to Company (“Applicable Laws”), except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) have not received any notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from any
federal, state, or foreign governmental authority having authority over the
Company (“Governmental Authority”) alleging  or asserting  noncompliance with
any Applicable  Laws or any licenses, certificates, approvals, clearances,
authorizations,  permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all material Authorizations
and such material Authorizations are valid and in full force and effect and are
not in violation of any term of any such material Authorizations; (D) have not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company's
knowledge, all studies, tests and preclinical and clinical trials conducted by
or on behalf of the Company were and, if still pending, are, in all material
respects, being conducted in accordance with experimental protocols, procedures
and controls pursuant to accepted professional scientific standards and all
applicable laws, including, without limitation, the United States Federal Food,
Drug and Cosmetic Act; the descriptions of the results of such studies, tests
and trials contained in the SEC Documents are accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and trials; the descriptions in the SEC Documents of the results of such
clinical trials are consistent in all material respects with such results and to
the Company’s knowledge there are no other studies or other clinical trials
whose results are materially inconsistent with or otherwise materially call into
question the results described or referred to in the SEC Documents; and the
Company has not received any notices or correspondence from any Governmental
Authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company. The Company has concluded that it uses commercially reasonable
efforts to review, from time to time, the progress and results of the studies,
tests and preclinical and clinical trials and, based upon (i) the information
provided to the Company by the third parties conducting such studies, tests,
preclinical studies and clinical trials that are described in the SEC Documents
and the Company’s review of such information, and (ii) the Company’s actual
knowledge, the Company reasonably believes that the descriptions of the results
of such studies, tests, preclinical studies and clinical trials are accurate and
complete in all material respects.

 

(ee)       Absence of Schedules. In the event that at Closing, the Company does
not deliver any disclosure schedule contemplated by this Agreement, the Company
hereby acknowledges and agrees that each such undelivered disclosure schedule
shall be deemed to read as follows: “Nothing to Disclose”.

 

5.          COVENANTS.

 

(a)         Filing of Current Report and Initial Prospectus Supplement.  The
Company agrees that it shall, within the time required under the Exchange Act,
file with the SEC a Current Report on Form 8-K or include in Part II, Item 9B of
its Annual Report on Form 10-K for the fiscal year ended December 31, 2018
disclosure relating to the transactions contemplated by, and describing the
material terms and





-22-

--------------------------------------------------------------------------------

 



conditions of, the Transaction Documents (as applicable, the “Current Report” or
“Form 10-K Disclosure”). The Company further agrees that it shall, within the
time required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Current Report or the Form 10-K Disclosure, as applicable, and
the Initial Prospectus Supplement at least two (2) Business Days prior to their
filing with the SEC, the Company shall give due consideration to all such
comments. The Investor shall use provide any comments upon the Current Report or
the Form 10-K Disclosure, as applicable, and the Initial Prospectus Supplement
within one (1) Business Day from the date the Investor receives the final
pre-filing draft version thereof from the Company. The Investor shall furnish to
the Company such information regarding itself, the Securities held by it and the
intended method of distribution thereof, including any arrangement between the
Investor and any other Person relating to the sale or distribution of the
Securities, as shall be reasonably requested by the Company in connection with
the preparation and filing of the Current Report or the Form 10-K Disclosure, as
applicable, and the Initial Prospectus Supplement, and shall otherwise cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of the Current Report or the Form 10-K Disclosure, as
applicable, and the Initial Prospectus Supplement with the SEC.

 

(b)         Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor during the Registration Period, and
shall provide evidence of any such action so taken to the Investor.

 

(c)         Listing/DTC.  The Company shall promptly secure the listing of all
of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall maintain, so long as
any shares of Common Stock shall be so listed, such listing of all such
Securities from time to time issuable hereunder. The Company shall use
reasonable best efforts to maintain the listing of the Common Stock on the
Principal Market and shall comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules and regulations of the
Principal Market. The Company shall not take any action that would reasonably be
expected to result in the delisting or suspension of the Common Stock on the
Principal Market.  The Company shall promptly, and in no event later than the
following Business Day, provide to the Investor copies of any notices it
receives from any Person regarding the continued eligibility of the Common Stock
for listing on the Principal Market; provided, however, that the Company shall
not be required to provide the Investor copies of any such notice that the
Company reasonably believes constitutes material non-public information and the
Company would not be required to publicly disclose such notice in any report or
statement filed with the SEC and under the Exchange Act or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5(c).   The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.

 





-23-

--------------------------------------------------------------------------------

 



(d)         Prohibition of Short Sales and Hedging Transactions.  The Investor
agrees that, beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)         Issuance of Commitment Shares.  In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 269,749 shares of Common Stock (the "Commitment
Shares") immediately upon the execution of this Agreement and shall deliver on
the Execution Date the Irrevocable Transfer Agent Instructions to the Transfer
Agent and cause the Commitment Shares to be issued to the Investor, immediately
upon the execution of this Agreement, at which time, for the avoidance of doubt,
all of the Commitment Shares shall be fully earned, whether or not any other
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any subsequent termination of this Agreement.

 

(f)         Due Diligence; Non-Public Information.  During the term of this
Agreement, the Investor shall have the right, from time to time as the Investor
may reasonably deem appropriate, to perform reasonable due diligence on the
Company during normal business hours.  The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor’s due diligence of the Company.  Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
 Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. From and after the date of this Agreement, the
Company confirms that neither it nor any other Person acting on its behalf shall
provide the Investor or its agents or counsel with any information that the
Company believes constitutes material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD under the Exchange Act. In the event of a breach
of the foregoing covenant by the Company or any Person acting on its behalf (as
determined in the reasonable good faith judgment of the Investor), in addition
to any other remedy provided herein or in the other Transaction Documents, the
Investor shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 24 hours to publicly disclose such material, non-public
information prior to any such disclosure by the Investor, and the Company shall
have failed to publicly disclose such material, non-public information within
such time period. The Investor shall not have any liability to the Company or
any of their respective directors, officers, employees, shareholders or agents,
for any such disclosure. The Company understands and confirms that the Investor
shall be relying on the foregoing covenants in effecting transactions in
securities of the Company.

 

(g)         Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h)         Taxes.  The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
Common Stock to the Investor made under this Agreement.





-24-

--------------------------------------------------------------------------------

 



(i)          Effective Registration Statement; Current Prospectuses. Without
limiting Section 10 of the Registration Rights Agreement, the Company shall use
its reasonable best efforts to keep the Registration Statement effective
pursuant to Rule 415 promulgated under the Securities Act, and to keep the
Registration Statement and the Prospectus current and available for issuances
and sales of all of the Securities by the Company to the Investor, at all times
until the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) 180
days following the earlier of (A) the Maturity Date and (B) the date of
termination of this Agreement (the "Registration Period"). The Company shall
comply with all applicable federal, state and foreign securities laws in
connection with the offer, issuance and sale of the Securities contemplated by
the Transaction Documents. Without limiting the generality of the foregoing,
neither the Company nor any of its officers, directors or affiliates will take,
directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which would reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

 

(j)          Compliance with Laws. The Company shall maintain, or cause to be
maintained, all material permits, licenses and other authorizations required by
federal, state and local law in order to conduct their businesses substantially
as described in the SEC Documents, and the Company shall conduct its businesses,
or cause its businesses to be conducted, in substantial compliance with such
permits, licenses and authorizations and with applicable laws, except where the
failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to have a Material Adverse
Effect. The Company shall comply with all requirements imposed upon it by the
Securities Act and the Exchange Act and applicable U.S. state securities or
“Blue Sky” laws as from time to time may be in force in connection with the
offer, issuance and sale of the Securities contemplated by the Transaction
Documents. Without limiting the generality of the foregoing, neither the Company
nor any of its officers, directors or affiliates will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which would reasonably be expected to cause
or result in, stabilization or manipulation of the price of any security of the
Company. The Company will conduct its affairs in such a manner so as to
reasonably ensure that it will not be or become, at any time prior to the
termination of this Agreement, an “investment company,” as such term is defined
in the Investment Company Act, assuming no change in the SEC’s current
interpretation as to entities that are not considered an investment company. The
Company will use their best efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act and The Dodd–Frank Wall Street Reform and
Consumer Protection Act.

 

(k)         Use of Proceeds. The Company will use the net proceeds from the
offering contemplated hereby in all material respects as described in the
Prospectuses in the section entitled “Use of Proceeds.”

 

(l)          Aggregation.   From and after the date of this Agreement, neither
the Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

(m)        Other Transactions. During the term of this Agreement, the Company
shall not enter into, announce or recommend to its shareholders any agreement,
plan, arrangement or transaction in or of which the terms thereof would
restrict, materially delay, conflict with or impair the ability or right of the
Company to perform its obligations under the Transaction Documents, including,
without limitation, the





-25-

--------------------------------------------------------------------------------

 



obligation of the Company to deliver the Purchase Shares and the Commitment
Shares to the Investor in accordance with the terms of the Transaction
Documents.

 

(n)         Limitation on Variable Rate Transactions.  From and after the date
of this Agreement until the first day of the month immediately following the
eighteen (18) month anniversary of the Commencement Date, the Company shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company of Common Stock or Common Stock Equivalents (or a combination of
units thereof), which issuance would constitute a Variable Rate Transaction,
other than in connection with an Exempt Issuance (as defined below).  The
Investor shall be entitled to seek injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages, without the necessity of showing economic loss and without any
bond or other security being required. “Variable Rate Transaction” means a
transaction in which the Company enters into any agreement for a continuous
offering of Common Stock or Common Stock Equivalents, including an “equity
line,” an “at-the-market offering” or a similar offering of Common Stock or
Common Stock Equivalents whereby the Company may issue securities at a future
determined price that is not an Exempt Issuance. “Exempt Issuance” means the
issuance of (a) Common Stock, options or other equity incentive awards to
employees, officers, directors or vendors of the Company pursuant to any equity
incentive plan duly adopted for such purpose, by the Board of Directors or a
majority of the members of a committee of directors established for such
purpose, (b) any Securities issued to the Investor pursuant to this Agreement,
(c) shares of Common Stock, Common Stock Equivalents or other securities issued
to the Investor pursuant to any other existing or future contract, agreement or
arrangement between the Company and the Investor, (d) shares of Common Stock,
Common Stock Equivalents or other securities upon the exercise, exchange or
conversion of any shares of Common Stock, Common Stock Equivalents or other
securities held by the Investor at any time, (e) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date of this Agreement, provided that such securities or
Common Stock Equivalents referred to in this clause (e) have not been amended
since the date of this Agreement to increase the number of such securities or
Common Stock underlying such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (f) Common Stock issuable
upon the exercise of Common Stock Equivalents, which Common Stock Equivalents
are not themselves sold in a continuous offering, (g) securities issued pursuant
to acquisitions, divestitures, licenses, partnerships, collaborations or
strategic transactions approved by the Board of Directors or a majority of the
members of a committee of directors established for such purpose, which
acquisitions, divestitures, licenses, partnerships, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, (h) Common Stock issued pursuant to an
“at-the-market offering” by the Company exclusively through a registered
broker-dealer acting as agent of the Company pursuant to a written agreement
between the Company and such registered broker-dealer, including, without
limitation, that certain Equity Distribution Agreement, dated as of November 26,
2018, between the Company and JMP Securities, LLC, or (i) Common Stock issued
pursuant to any “bought deal” or other similar offering conducted at a fixed
price under the Company’s Shelf Registration Statement.

 

6.          TRANSFER AGENT INSTRUCTIONS.

 

(a)         On the date of this Agreement, the Company shall issue to the
Transfer Agent irrevocable instructions, in the form substantially similar to
those used by the Investor in substantially similar transactions and in any case
agreed to by the Investor, to issue the Commitment Shares in accordance with the
terms of this Agreement (the “Irrevocable Transfer Agent Instructions”). The
Company warrants





-26-

--------------------------------------------------------------------------------

 



to the Investor that no instruction other than as set forth in this Section 6
will be given by the Company to the Transfer Agent with respect to the
Securities, and the Securities shall otherwise be freely transferable on the
books and records of the Company.

 

(b)         On the earlier of (i) the Commencement Date and (ii) such time that
the Investor shall request, provided all conditions of Rule 144 under the
Securities Act are met, the Company shall, no later than one (1) Business Day
following the delivery by the Investor to the Company or the Transfer Agent of
one or more legended certificates or book-entry statements representing the
Commitment Shares (which certificates or book-entry statements the Investor
shall promptly deliver on or prior to the first to occur of the events described
in clauses (i) and (ii) of this sentence), as directed by the Investor, issue
and deliver (or cause to be issued and delivered) to the Investor, as requested
by the Investor, either: (A) a certificate or book-entry statement representing
such Commitment Shares that is free from all restrictive and other legends or
(B) a number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) or book-entry statement(s) so delivered by the
Investor as DWAC Shares. The Company shall take all actions to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Commitment Shares and the Purchase Shares
in accordance with the terms of this Agreement and the Registration Rights
Agreement. All Purchase Shares to be issued from and after Commencement to or
for the benefit of the Investor pursuant to this Agreement shall be issued only
as DWAC Shares. The Company represents and warrants to the Investor that, while
this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6(b) will be given by the
Company to the Transfer Agent with respect to the Purchase Shares or the
Commitment Shares from and after Commencement, and the Purchase Shares and the
Commitment Shares covered by the Registration Statement shall otherwise be
freely transferable on the books and records of the Company. The Company agrees
that if the Company fails to fully comply with the provisions of this Section
6(b) within five (5) Business Days of the Investor providing the deliveries
referred to above, the Company shall, at the Investor’s written instruction,
purchase such shares of Common Stock containing the Restrictive Legend from the
Investor at the greater of the (i) purchase price paid for such Shares of Common
Stock (as applicable) and (ii) the Closing Sale Price of the Common Stock on the
date of the Investor’s written instruction.

 

7.          CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)         The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

 

(b)         No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC; and





-27-

--------------------------------------------------------------------------------

 



(c)         The representations and warranties of the Investor shall be true and
correct in all material respects as of the Execution Date and as of the
Commencement Date as though made at that time.

 

8.          CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)         The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)         The Common Stock shall be listed or quoted on the Principal Market
and all Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(c)         The Investor shall have received the opinions of the Company's legal
counsel dated as of the Commencement Date substantially in the forms agreed to
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

 

(d)         The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is qualified as to
materiality, in which case, any of such representations and warranties shall be
true and correct as so qualified) as of the Execution Date and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Commencement Date.  The
Investor shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit A;

 

(e)         The Board of Directors of the Company shall have adopted resolutions
in connection with this Agreement and the transactions contemplated hereby which
shall be in full force and effect without any amendment or supplement thereto as
of the Commencement Date;

 

(f)         As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock the Reserve Amount, solely for the
purpose of effecting purchases of Purchase Shares hereunder;

 

(g)         The Irrevocable Transfer Agent Instructions, the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement shall have been delivered to the Company’s Transfer Agent
(or any successor transfer agent) and acknowledged in writing by the Company and
the Company’s Transfer Agent (or any successor transfer agent), and the
Commitment Shares shall have been issued directly to the Investor electronically
as DWAC Shares;

 





-28-

--------------------------------------------------------------------------------

 



(h)         The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(i)          The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;

 

(j)          The Company shall have delivered to the Investor a secretary’s
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit B;

 

(k)         The Registration Statement shall continue to be effective and no
stop order with respect to the Registration Statement shall be pending or
threatened by the SEC. The Company shall have a maximum dollar amount certain of
Common Stock registered under the Registration Statement which is sufficient to
issue to the Investor not less than (i) the full Available Amount worth of
Purchase Shares plus (ii) all of the Commitment Shares. The Current Report or
the Form 10-K Disclosure, as applicable, and the Initial Prospectus Supplement
each shall have been filed with the SEC, as required pursuant to Section 5(a),
and copies of the Prospectus shall have been delivered to the Investor in
accordance with the terms of the Registration Rights Agreement. The Prospectus
shall be current and available for issuances and sales of all of the Securities
by the Company to the Investor. Any other Prospectus Supplements required to
have been filed by the Company with the SEC under the Securities Act at or prior
to the Commencement Date shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Securities Act.
All reports, schedules, registrations, forms, statements, information and other
documents required to have been filed by the Company with the SEC at or prior to
the Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 

(l)          No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;

 

(m)        All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(n)         No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

 

(o)         No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent





-29-

--------------------------------------------------------------------------------

 



jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

 

(p)         The Company shall have provided the Investor with the information
requested by the Investor in connection with its due diligence requests in
accordance with the terms of Section 5(f) hereof.

 

9.          INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, relating to: (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
 document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or , affiliates,
officers, directors or employees, (e) any untrue statement or alleged untrue
statement of a material fact contained, or incorporated by reference, in the
Registration Statement or any amendment thereto or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (f) any untrue statement or alleged untrue
statement of a material fact contained, or incorporated by reference, in the
Prospectus, or any omission or alleged omission to state therein, or in any
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that (I) the indemnity contained in clause (c) of this Section 9 shall not apply
to any Indemnified Liabilities which directly and primarily result from the
fraud, gross negligence or willful misconduct of an Indemnitee, (II) the
indemnity contained in clauses (d), (e) and (f) of this Section 9 shall not
apply to any Indemnified Liabilities to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Investor
expressly for use in any Prospectus Supplement (it being hereby acknowledged and
agreed that the written information set forth on Exhibit C attached hereto is
the only written information furnished to the Company by or on behalf of the
Investor expressly for use in the Initial Prospectus Supplement), if the
Prospectus was timely made available by the Company to the Investor pursuant to
terms of the Transaction Documents, (III) the indemnity contained in clauses
(d), (e) and (f) of this Section 9 shall not inure to the benefit of the
Investor to the extent such Indemnified Liabilities are based on a failure of
the Investor to deliver or to cause to be delivered the Prospectus made
available by the





-30-

--------------------------------------------------------------------------------

 



Company, if such Prospectus was timely made available by the Company pursuant to
terms of the Transaction Documents, and if delivery of the Prospectus would have
cured the defect giving rise to such Indemnified Liabilities, and (IV) the
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law; provided that no seller of Securities guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Securities
who was not guilty of fraudulent misrepresentation.  Payment under this
indemnification shall be made within thirty (30) days from the date the Investor
makes written request for it. A certificate containing reasonable detail as to
the amount of such indemnification submitted to the Company by Investor shall be
conclusive evidence, absent manifest error, of the amount due from the Company
to Investor; provided that the Indemnitee shall undertake to repay any amount
paid to it hereunder if it is ultimately determined, by a final and
non-appealable order of a court of competent jurisdiction, that the Indemnitee
is not entitled to be indemnified against such Indemnified Liabilities by the
Company pursuant to this Agreement. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

10.        EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)         the suspension of the Common Stock from trading or the failure of
the Common Stock to be listed on the Principal Market for a period of three (3)
Business Days, provided that the Company may not direct the Investor to purchase
any Common Stock during any such suspension;

 

(b)         the delisting of the Common Stock from the Nasdaq Capital Market
provided, however, that the Common Stock are not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq Global Market,  the Nasdaq Global
Select Market, the NYSE Arca, the OTC Bulletin Board or OTC Markets (or
nationally recognized successor to any of the foregoing);

 

(c)         the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within three (3) Business Days after Purchase Date,
Accelerated Purchase Date or Additional Accelerated Purchase Date, as
applicable, on which the Investor is entitled to receive such Purchase Shares;

 

(d)         the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach would reasonably
be expected to have a Material Adverse Effect and except, in the case of a
breach of a covenant which is reasonably curable, only if such breach continues
for a period of at least five (5) Business Days;

 





-31-

--------------------------------------------------------------------------------

 



(e)         if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law and any proceeding shall not be
dismissed within forty-five (45) days after commencement;

 

(f)         if the Company is at any time insolvent, or pursuant to or within
the meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents
to the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a Custodian of it or for all or substantially all
of its property, or (iv) makes a general assignment for the benefit of its
creditors or is generally unable to pay its debts as the same become due;

 

(g)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

(h)         if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares; or

 

(i)          if at any time after the Commencement Date, the Exchange Cap is
reached (to the extent the Exchange Cap is applicable pursuant to Section 2(d)
hereof) and the Company’s shareholders have not approved the transactions
contemplated by this Agreement in accordance with the applicable rules and
regulations of the Nasdaq Capital Market, any other Principal Market on which
the Common Stock may be listed or quoted after the date of this Agreement, the
Certificate of Incorporation and the Bylaws.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice or Accelerated Purchase Notice, and the
Investor shall not purchase any Common Stock under this Agreement.

 

11.        TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)         If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company and such third-party proceeding shall not be dismissed within
forty-five (45) days after commencement, a Custodian is appointed for the
Company or for all or substantially all of its property, or the Company makes a
general assignment for the benefit of its creditors (any of which would be an
Event of Default as described in Sections 10(f),  10(g) and 10(h) hereof), this
Agreement shall automatically terminate without any liability or payment to the
Company (except as set forth below) without further action or notice by any
Person.

 

(b)         In the event that the Commencement shall not have occurred on or
before April 15, 2019, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be





-32-

--------------------------------------------------------------------------------

 



true and correct such that the conditions set forth in Section 7(c) or Section
8(d), as applicable, could not then be satisfied.

 

(c)         At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below in this Section 11).  The
Company Termination Notice shall not be effective until one (1) Business Day
after it has been received by the Investor.

 

(d)         This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

(e)         If for any reason or for no reason the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f),  10(g), 10(h),  11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof).  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3,  4,  5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10,  11 and 12
shall survive the Commencement and any termination of this Agreement.  No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under this Agreement with respect to pending Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases under this Agreement or (ii) be deemed to release the
Company or the Investor from any liability for intentional misrepresentation or
willful breach of any of the Transaction Documents.

 

12.        MISCELLANEOUS.

 

(a)         Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such





-33-

--------------------------------------------------------------------------------

 



service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)         Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

 

(c)         Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)         Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)         Entire Agreement; Amendment.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
hereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents. No provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto.

 

(f)         Notices.  Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

 

Idera Pharmaceuticals, Inc.

505 Eagleview Blvd., Suite 212

Exton, Pennsylvania 19341

Telephone:        (484) 348-1600

E-mail:              blim@iderapharma.com

Attention:          Bryant D. Lim, Esq.

 

With a copy to (which shall not constitute notice or service of process):

 





-34-

--------------------------------------------------------------------------------

 



 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103-2921

Telephone:         (215) 963-5000

Facsimile:          (215) 963-5001

E-mail:               justin.chairman@morganlewis.com

Attention:          Justin W. Chairman, Esq.

 

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:         312.822.9300

Facsimile:          312.822.9301

E-mail:               jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:          Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates, LLP

200 South Biscayne Boulevard

Suite 3900

Miami, Florida 33131

Telephone:         305.539.3300

Facsimile:          305.358.7095

E-mail:               clayton.parker@klgates.com/matthew.ogurick@klgates.com

Attention:          Clayton E. Parker, Esq./Matthew Ogurick, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.

 

(h)         No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and, except as set forth in Section 9, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 





-35-

--------------------------------------------------------------------------------

 



(i)          Publicity.   The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j)          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)         No Financial Advisor, Placement Agent, Broker or Finder.  The
Company represents and warrants to the Investor that, except as disclosed in
Schedule 4(x), it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorneys' fees and
out of pocket expenses) arising in connection with any such claim.

 

(l)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)        Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor’s right to pursue actual damages for any failure
by the other party to comply with the terms of this Agreement.  The parties
acknowledge that a breach by any party of its obligations hereunder will cause
irreparable harm to the non-breaching party and that the remedy at law for any
such breach may be inadequate.  The parties therefore agree that, in the event
of any such breach or threatened breach, the non-breaching party shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

(n)         Enforcement Costs.  If: (i) this Agreement is placed by the Investor
in the hands of an attorney for enforcement or is enforced by the Investor
through any legal proceeding; (ii) an attorney is retained to represent the
Investor in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors' rights and involving a claim under this Agreement; or (iii)
an attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 





-36-

--------------------------------------------------------------------------------

 



(o)         Waivers.  No provision of this Agreement may be waived other than in
a written instrument signed by the party against whom enforcement of such waiver
is sought.  No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

(p)         Adjustments for Share Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction effected with respect to the Common Stock
except as specifically stated herein.

 

*     *     *     *     *

 





-37-

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the Execution Date.

 

 

 

 

 

THE COMPANY:

 

 

 

IDERA PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Vincent Milano

 

Name:

Vincent Milano

 

Title:

Chief Executive Officer

 

 

 

 

INVESTOR:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY:

LINCOLN PARK CAPITAL, LLC

 

BY:

ALEX NOAH INVESTORS, INC.

 

 

 

 

By:

/s/ Jonathan Cope

 

Name:

Jonathan Cope

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



-38-

--------------------------------------------------------------------------------

 



 

 

 

 

 

  

SCHEDULES

Schedule 4(c)

 

Capitalization

Schedule 4(p)

 

Tax Status

Schedule 4(x)

 

Agent Fees

 

 

 

 

 

EXHIBITS

 

 

 

Exhibit A

 

Form of Officer’s Certificate

Exhibit B

 

Form of Secretary’s Certificate

Exhibit C

 

Information About Investor Furnished to the Company

 





 

--------------------------------------------------------------------------------

 



DISCLOSURE SCHEDULES

 

Schedule 4(c)    Capitalization

 

Schedule 4(p)     Tax Status

 

Schedule 4(x) – Agent Fees

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of March 4, 2019,
(“Purchase Agreement”), by and between IDERA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:

 

1.          I am the _____________ of the Company and make the statements
contained in this Certificate;

 

2.          The representations and warranties of the Company contained in the
Purchase Agreement are true and correct in all material respects (except to the
extent that any of such representations and warranties are qualified as to
materiality in the Purchase Agreement, in which case, such representations and
warranties are true and correct in all material respects as so qualified) as of
the date of the Purchase Agreement and as of the Commencement Date as though
made at that time (except for representations and warranties that speak as of a
specific date, in which case such representations and warranties are true and
correct in all material respects as of such date);

 

3.          The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date, to the extent not otherwise waived.

 

4.          The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

  Name:

  Title:

 

The undersigned as Secretary of IDERA PHARMACEUTICALS, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of _________ and that the signature appearing
above is a genuine signature.

 

 

  Secretary

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of March 4, 2019 (the
“Purchase Agreement”), by and between IDERA PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:

 

1.          I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.

 

2.          Attached hereto as Exhibit A are true, correct and complete copies
of the Company’s Certificate of Incorporation and Bylaws, as amended through the
date hereof, and no action has been taken by the Company, its directors,
officers or shareholders, in contemplation of the filing of any further
amendment relating to or affecting such documents.

 

3.          Attached hereto as Exhibit B are true, correct and complete copies
of the resolutions either duly adopted by the Board of Directors of the Company
on _____________, at which a quorum was present and acting throughout, or
executed by all directors in accordance with Delaware General Corporation
Law.  Such resolutions have not been amended, modified or rescinded and remain
in full force and effect and such resolutions are the only resolutions adopted
by the Company’s Board of Directors, or any committee thereof, or the
shareholders of the Company relating to or affecting (i) the entering into and
performance of the Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares and the Commitment Shares and (ii) and the performance of the
Company of its obligation under the Transaction Documents as contemplated
therein.

 

4.            As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit C hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
_________________ 2019.

 

Secretary

 

The undersigned as Secretary of IDERA PHARMACEUTICALS, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of _________ and that the signature appearing
above is a genuine signature.

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT C

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With Prospectuses

 

Information With Respect to Lincoln Park Capital

 

Immediately prior to the date of the Purchase Agreement, Lincoln Park Capital
Fund, LLC, beneficially owned 0 shares of Common Stock.  Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
Common Stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

 

 

 

--------------------------------------------------------------------------------